Opinion issued February 21, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-01092-CV
                           ———————————
                       TANIKA LANE-SPRY, Appellant
                                        V.
                       THOMAS D. SPRY III, Appellee



                   On Appeal from the 310th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-63940


                         MEMORANDUM OPINION

      Appellant, Tanika Lane-Spry, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). On December 5, 2012, appellant was

notified that this appeal was subject to dismissal if the filing fee was not paid by

December 17, 2012. After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement

of rule); 42.3(c) (allowing involuntary dismissal of case). Appellant was again

notified on January 4, 2013, that this appeal was subject to dismissal for failure to

pay the filing fee. After being notified a second time that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                         2